DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 10, 2022 has been entered.
Claim 43 has been cancelled.  Claims 1, 4-8, 10-17, 39-42 and 44-47 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 7 depends already requires wherein the organic acid is selected from the group consisting of lactic acid, benzoic acid, salicylic acid, glycolic acid, citric acid, oxalic acid, propionic acid, formic acid, sorbic acid, malic, maleic, tartaric, ascorbic, and fumaric acid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10, 11, 15-17, 39-42 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 2002/0110602) in view of Walter et al. (“Efficacy of sodium hypochlorite and peracetic acid in sanitizing green coconuts”, Letters in Applied Microbiology, 49, (2009), pp. 366-371) and Feliziani et al. (“Disinfecting agents for controlling fruit and vegetable diseases after harvest”, Postharvest Biology and Technology, 122, (2016), pp. 53-69).
Regarding claims 1, 5, 7, 15 and 39-41, Sorenson discloses a method of inhibiting decay due to pathogens (i.e. microbial contamination) on produce, the method comprising washing the produce using a solution of sodium bicarbonate and a sanitizing agent under conditions effective to inhibit or eliminate decay (i.e. microbial contamination – Abstract, [0012]-[0015]).  Sorenson discloses the solution comprise a sanitizing agent, preferably selected from the group consisting of ClO2 ozone and an alkaline salt of hypochlorite, i.e. sodium hypochlorite ([0014]).  Sorenson discloses the pH of the solution is between about 7.0 and about 9.5 (i.e. pH of above 6.5-[0013]).
While Sorenson disclose a solution comprising a sanitizing agent, the reference is silent with respect to peracetic acid and an organic acid.  
Walter et al. teach a method of sanitizing green coconuts (i.e. produce) comprising treating the green coconuts with a composition comprising either (a) sodium hypochlorite and potassium phosphate buffer at a pH of 6.5; or (b) 80 mg/L peracetic acid solution (Abstract, p. 368/Preparation of sanitizing solutions and Treatments).  Walter et al. teach the chemical treatment with solutions of either sodium hypochlorite or peracetic acid are effective to sanitize young green coconut (p. 370/Influence of the treatments on the sanitization green coconuts).  Walter et al. teach the solution of peracetic acid produced a greater reduction in L. monocytogenes counts (p. 370/Influence of the treatment on the sanitization green coconuts).
Walter et al. teach the peracetic acid solution is an Ecolab stock solution, Tsunami 100, composed of acetic acid (i.e. organic acid -15-40% w/w), hydrogen peroxide (7-13% w/w) and peracetic acid (10-30% w/w)(p. 368/Preparation of sanitizing solutions).  
Feliziani et al. teach the application of organic acids, e.g., acetic, citric, malic, tartaric and propionic acids, to fruit and vegetable surfaces (p. 61/6. Organic acids).  Feliziani et al. teach organic acids act as antimicrobials, preventing foods spoilage from bacteria and fungi, or as antioxidants, slowing or preventing changes in color, flavor, or texture and delaying rancidity (p. 61/6. Organic acids).  
Sorenson, Walter et al. and Feliziani et al. are combinable because they are concerned with the same field of endeavor, namely treating produce with a sanitizing solution to reduce microbial contamination. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have replaced the sanitizing agent in the solution of Sorenson with a peracetic acid solution composed of peracetic acid, as taught by Walter et al. and/or an organic acid as taught by Feliziani et al. because Walter et al. teach the interchangeability of sodium hypochlorite and peracetic acid for sanitizing green coconut (i.e. produce) and Feliziani et al. teach the interchangeability of using sodium hypochlorite or ozone and organic acid for sanitizing fruits and vegetables (p. 54/2. Chlorine compounds, p. 61/6. Organic acids). 
Regarding claims 8 and 44, modified Sorenson discloses all of the claim limitations as set forth above. While Feliziani et al. teach the motivation to add organic acids, e.g., acetic, citric, malic, tartaric and propionic acids, to fruit and vegetable surfaces (p. 61/6. Organic acids) as a sanitizing agent in the composition of Sorenson, the reference is silent with respect to amounts.
Given Feliziani et al. teach the application of organic acids to produce for the purpose of reducing microbial decay, it would have been obvious to one of ordinary skill in the art to have adjusting, in routine processing, the amount of organic acid to include as a sanitizing agent in the solution of Sorenson, to effectively reduce microbial decay while maintaining the sensory properties and healthfulness of the produce.
Regarding claims 6, 16 and 42, modified Sorenson discloses all of the claim limitations as set forth above.  Sorenson discloses a solution comprising from 0.25% to 6% sodium bicarbonate (i.e. 2500 to 60,000 ppm –[0027]), overlapping the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).
Given the combination of Sorenson, Walter et al. and Feliziani et al. teach a solution comprising sodium bicarbonate, peracetic acid and an organic acid, having a pH of 7.0 and 9.5, since the references teach that these active ingredients are effective to prevent decay due to pathogens on fruits and vegetables, it necessarily follows that the solution would remain at a pH above 6.5 for a time sufficient to reduced microbial contamination by 50% or more.  
Regarding claims 8 and 44, modified Sorenson discloses all of the claim limitations as set forth above. While Feliziani et al. teach the motivation to add organic acids, e.g., acetic, citric, malic, tartaric and propionic acids, to fruit and vegetable surfaces (p. 61/6. Organic acids) as a sanitizing agent in the composition of Sorenson, the reference is silent with respect to amounts.
Given Feliziani et al. teach the application of organic acids to produce for the purpose of reducing microbial decay, it would have been obvious to one of ordinary skill in the art to have adjusting, in routine processing, the amount of organic acid to include as a sanitizing agent in the solution of Sorenson, to effectively reduce microbial decay while maintaining the sensory properties and healthfulness of the produce.
Regarding claims 10, 17, 44 and 45, modified Sorenson discloses all of the claim limitations as set forth above.  Walter et al. teach the use of 80 mg/L (i.e. 80 ppm) peracetic acid wherein the peracetic acid solution is composed of acetic acid (15-40% w/w), hydrogen peroxide (7-13% w/w) and peracetic acid (10-30% w/w)(p. 368/Preparation of sanitizing solutions).  When, for example, the solution comprises 30% (w/w) peracetic acid, this is equivalent to 24 ppm peracetic acid.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 11 and 46, modified Sorenson discloses all of the claim limitations as set forth above.  Sorenson discloses a solution comprising from 0.25% to 6% sodium bicarbonate (i.e. 2500 to 60,000 ppm –[0027]).  While Feliziani et al. teach the motivation to add organic acids, e.g., acetic, citric, malic, tartaric and propionic acids, to fruit and vegetable surfaces (p. 61/6. Organic acids) as a sanitizing agent in the composition of Sorenson the reference is silent with respect to amounts.
Given Feliziani et al. teach the application of organic acids to produce for the purpose of reducing microbial decay, it would have been obvious to one of ordinary skill in the art to have adjusting, in routine processing, the amount of organic acid to include as a sanitizing agent in the solution of Sorenson, to effectively reduce microbial decay while maintaining the sensory properties and healthfulness of the produce.

Claims 4, 12-14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 2002/0110602) in view of Walter et al. (“Efficacy of sodium hypochlorite and peracetic acid in sanitizing green coconuts”, Letters in Applied Microbiology, 49, (2009), pp. 366-371) and Feliziani et al. (“Disinfecting agents for controlling fruit and vegetable diseases after harvest”, Postharvest Biology and Technology, 122, (2016), pp. 53-69) as applied to claims 1 and 39, and further in view of Usall et al. (“Preventive and curative activity of combined treatment of sodium carbonates and Pantoea agglomerans CPA-2 to control postharvest green mold of citrus fruit”, Postharvest Biology and Technology, 50, (2008), p. 1-7).
Regarding claims 4, 12 and 47, modified Sorenson disclose all of the claim limitations as set forth above.  Sorenson discloses applying the solution by spraying (Abstract, [0013]-[0014]). While Sorenson discloses a method of inhibiting decay due to pathogens (i.e. microbial contamination) on produce, the method comprising washing the produce using a solution of sodium bicarbonate and a sanitizing agent, the reference is silent with respect to sodium carbonate.
Usall et al. teach carbonic acid salts such as sodium carbonate and sodium bicarbonate are known to be used for reducing postharvest disease on oranges (i.e. produce)(Abstract, p. 1-2/1. Introduction).  Usall et al. teach carbonic acid salts such as sodium carbonate (SC, Na2CO3, soda ash) or sodium bicarbonate (SBC, NaHCO3), are good candidates to be used in combination with other chemical, physical, or bio-logical methods for the integrated control of postharvest citrus diseases.  Usall et al. teach they are common food additives allowed with no restrictions for many applications by European and North American regulations. Usall et al. teach salts can be useful tools to manage citrus postharvest decay because in addition to their considerable antimicrobial activity, they are inexpensive, readily available, and can be used with a minimal
risk of injury to the fruit.
Given Sorenson discloses solutions comprising sodium bicarbonate are used to inhibit microbial contamination of produce, since Usall et al. teach the interchangeability of carbonic acid salts including sodium carbonate and sodium bicarbonate to reduce postharvest disease on citrus (i.e. produce), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention, to have use sodium carbonate in combination  with or in replacement of sodium bicarbonate in the solution of Sorenson with a reasonable expectation of success. 
Regarding claim 13, modified Sorenson discloses all of the claim limitations as set forth above.  Sorenson discloses a solution comprising from 0.25% to 6% sodium bicarbonate (i.e. 2500 to 60,000 ppm –[0027]), overlapping the claimed range.  Here, since Usall et al. teach the interchangeability of sodium bicarbonate and sodium carbonate as antimicrobials, the solution, as modified, would comprise 2500-60,000 ppm sodium carbonate.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).
 Regarding claim 14, modified Sorenson discloses all of the claim limitations as set forth above.  Walter et al. teach the use of 80 mg/L (i.e. 80 ppm) peracetic acid wherein the peracetic acid solution is composed of acetic acid (i.e. organic acid -15-40% w/w), hydrogen peroxide (7-13% w/w) and peracetic acid (10-30% w/w)(p. 368/Preparation of sanitizing solutions).  Therefore the composition comprises from 8 to 24 ppm peracetic acid, overlapping the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).
Response to Arguments
Applicant's arguments filed April 10, 2022 have been fully considered but they are not persuasive. 
Applicants submit Walter et al. did not add a separate organic acid.
Applicants are directed to the new grounds of rejections set forth in view of Feliziani et al..  Feliziani et al. teach the application of organic acid to fruits and vegetable to delay or inhibit microbial contamination.  
Applicants submit Sorenson discourages the use of sodium carbonate when foods are treated by spraying.
While Sorenson disclose sodium carbonate is “substantially insoluble” and difficult to handle when used as part of a pressure washing treatment, it is not clear that sodium carbonate is insoluble at the concentrations required to affect microbial contamination of produce or in a particular solvent.  
Applicants submit Abadias et al. does not suggest that sodium bicarbonate and sodium carbonate can be used interchangeably.  
Note new grounds of rejection set forth above in view of Usall et al.
Applicants submit peracetic acid (PAA) has been found to decompose rapidly under alkaline conditions.  Applicants explain “the present inventors unexpectedly found PAA remained quite stable when mixed with sodium bicarbonate or carbonate despite alkaline conditions.”
Here, there is no evidence on the record demonstrating “PAA remained quite stable” when combined with sodium bicarbonate or sodium carbonate.  Regardless of the what compound is used to adjust the pH of a PAA solution, decomposition will occur.  It could be possible that the decomposition products still possess antimicrobial activity.  For example, as taught by Feliziani et al., acetic acid would be expect to exhibit antimicrobial activity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759